Citation Nr: 1521573	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent prior August 9, 2012, and in excess of 50 percent since, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which initially awarded the Veteran a 40 percent rating, effective October 11, 2011.  In October 2014, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 50 percent evaluation, effective August 9, 2012.

The Veteran testified before a decision review office (DRO) at a July 2014 hearing at the RO.  A transcript has been associated with the file.

The record further reflects that the Veteran filed a VA Form 9 in December 2014 in response to the issuance of a November 2014 rating decision on the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue has not been certified to the Board.  The Board recognizes that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability for an increased rating, it is a part of the claim for benefits for that underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  However, the record does not clearly reflect that all development deemed necessary by the RO on this issue has been completed by the RO.  Specifically, in his December 2014 Form 9, the Veteran requested a DRO hearing for the issue of TDIU, and the hearing is scheduled for June 2015.  Thus, no action on the part of the Board on the issue of entitlement to a TDIU is warranted at this time.  


FINDINGS OF FACT

1.  Prior to August 9, 2012, the Veteran's hearing loss was Level XI hearing loss in the right ear and no worse than Level V hearing loss in the left ear.

2.  Since August 9, 2012, the Veteran's hearing loss was Level XI hearing loss in the right ear and no worse than Level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2012, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

2.  Since August 9, 2012, the criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in January 2012 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in July 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in January 2012, August 2012 and September 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

The Board also concludes the VA examinations are adequate upon which to base a decision.  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  Even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  See id.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 40 percent prior to August 9, 2012, and a rating in excess of 50 percent since, for his bilateral hearing loss.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2009).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

In October 2011, the Veteran submitted his claim for an increased rating for his service-connected bilateral hearing loss.  He reported his hearing loss affected everything that he did, and every day of his life.  He stated his hearing loss affected his personality and personal relationships, including work relationships.  He noted that he could not understand people, and misunderstood what was said to him, resulting in mistakes.  He stated that he had particular trouble hearing people with low tone speaking voices, and, as a result, he avoided those people and social contacts, which in turn caused his hearing loss to become a hazard, severely impacting his every day activities, safety and quality of life.

On VA audiologic evaluation in January 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105
105+
105+
LEFT
30
30
50
65
65

Speech audiometry revealed speech recognition ability of 2 percent in the right ear and of 70 in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 99 dB and a speech recognition score of 2; therefore the right ear received a designation of XI.  The left ear had a puretone average of 53 dB and a speech recognition score of 70; therefore the left ear received a designation of V.  The point where XI and V intersect on Table VII then reveals the disability level for the Veteran's hearing loss, 40 percent.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, though the audiometric results from the VA examination meet these criteria in the right ear, the Veteran's does not benefit from an evaluation under the alternative rating scheme.  As a result, the Board finds that a disability evaluation in excess of 40 percent prior to August 9, 2012 is not warranted.

On VA audiologic evaluation in August 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
100
120
120+
120+
LEFT
35
35
55
65
75

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 72 in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 115 dB and a speech recognition score of 0; therefore the right ear received a designation of XI.  The left ear had a puretone average of 58 dB and a speech recognition score of 72; therefore the left ear received a designation of V.  The point where XI and V intersect on Table VII then reveals the disability level for the Veteran's hearing loss, 40 percent.  As above, the Veteran does meet the disability criteria under 38 C.F.R. § 4.86(a) and (b) in the right ear, but does not benefit from an evaluation under that criteria.

In July 2014, the Veteran testified at a hearing at the RO.  The Veteran testified that he attended his grandson's graduation and he could not hear anything that was said and that he had a hard time hearing when he went outside.  He also reported that his audiologist told him that his right ear can pick up sounds but no words, and that his left ear was "pretty bad", and gave him a monitor but the monitor picked up a lot of outside sound.

On VA audiologic evaluation in September 2014, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
100
110+
110+
LEFT
35
30
60
65
75

Speech audiometry revealed speech recognition ability of 2 percent in the right ear and of 62 in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 100 dB and a speech recognition score of 2; therefore the right ear received a designation of XI.  The left ear had a puretone average of 58 dB and a speech recognition score of 62; therefore the left ear received a designation of VI.  The point where XI and VI intersect on Table VII then reveals the disability level for the Veteran's hearing loss, 50 percent.  As above, the Veteran does meet the disability criteria under 38 C.F.R. § 4.86(a) and (b) in the right ear, but does not benefit from an evaluation under that criteria.  As a result, the Board finds that a disability evaluation in excess of 50 percent since August 9, 2012 is not warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral hearing loss is not inadequate.  The Veteran complained of difficulty hearing other people's voices.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability evaluation in excess of 40 percent prior August 9, 2012, and in excess of 50 percent since, for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


